Decree of Surrogate’s Court of Westchester county on final accounting', surcharging the estate of the deceased administrator and directing certain payments of an allowance and a debt and in distribution of the estate, unanimously affirmed, with costs to respondent Menkel against appellant, payable out of the estate of Charles M. Miller, deceased. The original decree on final settlement had been reopened to permit the administrator to file an amended and supplemental account. The accounting was made by the executrix of the last will and testament of the then deceased administrator. The party cited who filed objections to the account was- a creditor of the estate and was entitled to appear and object; and the court had full jurisdiction to determine the matter. (Surr. Ct. Act, §§ 222, 257, 262, 314, subd. 3; Matter of Kaplan, 139 Misc. 414.) Present — Young, Hagarty, Carswell, Scudder and Davis, JJ.